Title: To George Washington from John Sullivan, 29 January 1781
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Philadelphia Jany 29th 1781
                        
                        after my return to this City I had the Honor of your Excellencys favor of the 16th Instant we found that the
                            almost total Dissolution of the Pensylvania Line by Furlough or Discharge was absolutely necessary & a
                            re-incorporation the only remedy that could be applied for as a body they would have been Troublesome if not Dangerous.
                            they are Trying to Inlist again and I fear too many of the Disorderly ones will get in: Should that be the Case perhaps it
                            might be a wise measure to keep them always Seperated & Intermixed with other Troops on Detachments or in Garrison
                            but I See I have already gone too far & I beg your excellencys Pardon I did not mean to Dictate but only to remind
                            you that there are among them too many unprincipled Irish & English men ungovernable in their Nature & who
                            are not to be Trusted Long together. As the Jersey Line undertook to follow their Example having not the Same reasons as
                            they had recd both pay & Cloathing I am happy to hear that Your Excey adopted a mode for reducing them which with
                            the former would have been highly impolitic & I believe impractacable. I pray That the Flame may not Extend
                            further. I know it is a Trying time with the Americans in General but above all I Lament The Tryals you are Compelled to
                            go Through. But I am Convinced we shall soon be in better Circumstances our Political Disorder has in my opinion Come to a
                            Crisis & the next Campaign we shall see the Republick rising into Action with new vigor we are now making some
                            arrangements which Evidence the Recovery of our Reason. A minister of Foreign affairs one of Finance a minister of war
                            & of Marine are to be appointed. Maryland has Acceeded to the association Virginia has granted Congress all the
                            Lands west of the Ohio, our Plan of Finance is nearly Through we mean to try for a Loan of Coined Specie & Plate
                            from Individuals in which I Doubt not we Shall Succeed as we mean to Convince them that they will be repaid in Specie by
                            this means we Intend Establishing a Bank to Support Paper for though paper Bills may well Enough Represent Silver
                            & Gold That really does Exist yet when they are used as a Circulating medium to represent Silver & Gold
                            which does not Exist & probably never may this medium is but the Shadow of a Shade—If the Loan can be obtained
                            & Colo. Laurens Should be Successful in France I am Convinced we shall be in a very respectable Situation next
                            year & Even if he is unsuccessful in a much better than we have been for years Past. I promise myself much from
                            our Present & past Distresses. I find that Congress & assemblies begin to Rouse from their Slumber
                            & Individuals are now Alarmed for the Publick Safety who have for years past been Employed in amassing
                            wealth—America has undoubtedly abundant Resources but we Seem to have had neither Efficient Powers or Skill to call them
                            forth. I wish your Excellency would be So oblidging (when you have Leisure to favor me with another Letter) as to give me
                            yr opinion with respect to Colo. Hamilton as a Financier.
                        Your Excellencys Letter with a Flying Seal was Delivered to the President & immediately read in
                            Congress & I think you may rest assured that Every Exertion will be made to prevent Serious Disturbances. I am
                            happy to find That amidst all the Disorders in the Pensylvania Line they gave Such undeniable Evidence of their attachment
                            to the Cause of their Country Even if it answered no other purpose but that of preventing unfavorable Impressions in
                            Europe—I have the Honor to be very respectfully Dear General Your Excellencys Most obedient Servant
                        
                            Jno. Sullivan
                        
                    